Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress evidence seized from a crawl space located adjacent to the master bedroom closet of defendant’s residence. The only entrance to that crawl space was in a wall of the closet. Defendant contends that the search of the crawl space was beyond the scope of the search warrant issued by the Village Justice. We disagree. The search warrant authorized the police to search the master bedroom, which included the master bedroom closet as well as the adjacent crawl space (see, United States v Ross, 456 US 798, 820-821; People v Powers, 173 AD2d 886, 888, lv denied 78 NY2d 1079). (Appeal from Judgment of Oswego County Court, Brandt, J.— Criminal Possession Marihuana, 1st Degree.) Present — Green, J. P., Lawton, Hayes, Pigott, Jr., and Callahan, JJ.